 In the Matter of BLOCK-FRIEDMANCO., INC.andUNITED HATTERS,CAP AND MILLINERY WORKERS' INTERNATIONALUNION, LOCAL 57Case No. C-766.-Decided February 21, 1940MillineryManufacturing Industry-Interference, Restraint; and Coercion:statements discrediting union ; inquiries concerning union membership ; chargesof, by participation in activities of employers' associations, dismissed because ofinsufficientevidence-Discrimination:discharge of one employee for union mem-bership and activity ; to discouragemembership inunion-ReinstatmentOrdered-Back Pay:awarded.Mr. Warren WoodsandMr. L. N. D. Wells, Jr.,for the Board.Mr. Emil Corenbleth,of Dallas, Tex., for the respondent.Mr. Jim Guthrie,of Dallas, Tex., for the Union.Mr. Howard S. Friedman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed on May 24, 1937, by United Hatters, Capand Millinery Workers' International Union, Local 57, herein calledthe Union, the National Labor Relations Board, herein called theBoard, by Edwin A. Elliott, Regional Director for the SixteenthRegion (Fort Worth, Texas) issued its complaint dated September18,1937, against Block-Friedman Co., Inc.," Dallas, Texas, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices-within the meaning of Section 8(1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.The complaint andaccompanying notice of hearing thereon were duly served upon therespondent and the Union.On September 11, 1937, acting pursuant to Article II, Section 37(b), of National Labor Relations Board Rules and Regulations-Series 1, as amended, the Board ordered this case consolidated for1 The respondentwas incorrectly designated in various papers in this proceeding as.Block-FriedmanCompany.20 N. L. R. B., No. 65.625 626DECISIONS OF NATIONAL LABOR RELATIONS BOJ1RDpurposes of hearing with certain other cases involving other millinerymanufacturers in Dallas, Texas 2With respect to the unfair labor practices the complaint alleged,in substance, (1) that the respondent on or about February 4, 1937,discharged Mrs.W. M. Turner for the reason that she had joinedtheUnion and engaged in concerted activities for the purpose ofcollective bargaining and other mutual aid and protection;: and.(2) that the respondent by the. above acts, by inducing .:certain per-sons in _.the_ city of., Dallas, wT -exas, .to; interfere..,with, restrain, andcoerce its employees in the exercise of their rights guaranteed in,Section 7 of the Act, by participating in the activities of certainorganizations in Dallas in the preparation and dissemination ofanti-union propaganda, and by other acts, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of. the Act...,On September 28, 1937, the respondent filed a series of motionsto dismiss the complaint on the grounds, (1) that it failed to showthat the respondent was engaged in interstate commerce, or that. itsbusiness affects commerce within the meaning of the Act, and (2)that the complaint failed to set forth any facts showing that thedischarge of Mrs.W. M. Turner was in violation of,. the Act andwas so general, vague, and indefinite, that the respondent had noopportunity to prepare a defense.The respondent also filed a mo-tion to strike that portion of the complaint which alleged that ithad engaged with other persons and associations in interfering withthe rights of, its employees guaranteed by the Act on the groundsthat the complaint did not conform to the charge. Subject to its.motion to dismiss, the respondent at the same time filed its answer-denying that it had committed any unfair labor practices as defined-by the Act.Pursuant to notice, a hearing was held in Dallas, -Texas, on-Sep-tember 30, November 1, 2,. 3, and 15,1937, before William H. Griffin,-the Trial Examiner duly, designated by the Board. * The Board, therespondent, and the Union were represented by counsel and all par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded to all parties.At the commencement of the hearing on September 30, 1937, thecharges and pleadings in each of the consolidated cases were intro-' The following.caseswere included in the Order of Consolidation:Fox-Coffey-Edge.Millinery Company,Inc.,XVI-R-50 (R-767) and XVI-C-75 .(C-783) ;GoldsteinHatManufacturing Company,XVI-C-77 and XVI-R-51 (R-349) ; M.Bierner & Son, XVI-:C-122 (C-767) ;Em-Bee HatMfg. Co., XVI-C-74; and Gold-ClaireHat Manufacturing-,Company,XVI-C-149. Separatedisposition was made of each of these cases.3 The name of the Trial Examiner was incorrectly designated as William H.Griffen In;the Order of Designation. BLOCK-FRIEDMAN COMPANY, INC.627:duced in- evidence.;George 'O'. ^Wilsoh= and, Enii1-'Corenbleth. appearedon behalf of the various respondents whose cases were still pendingunder the Order of Consolidation.Roth attorneys entered oralobjections to the Order of Consolidation issued by the Board andcontended that the order was improperly entered. without noticeand was prejudicial to the rights of their respective clients.The -Trial Examiner overruled these objections to the Order of Consolida-tion and ruled that the record. in.each case heard under the consolida-tion order would be separate and distinct and that' both counsel wereat liberty to remain at the.hearing and participate to any extent thatthey saw fit.We find that the respondent was in no way prejudicedin its defense by the consolidation order or by these rulings of theTrial Examiner, which are hereby affirmed.Each case was heardseriatimwith leave granted to the Board's attorney to introduce inany case evidence which had been presented in any other of theconsolidated cases and with leave to counsel for the respective re-spondents to cross-examine - witnesses testifying to such evidence sointroduced:At the opening of the separate hearing in this case, the respond-ent appeared specially to urge its written motion to dismiss the com-plaint for lack of jurisdiction. ' Ruling was reserved on this motionand it was subsequently denied by the Trial-Examiner in his Inter-mediate Report.At the hearing the Trial Examiner overruled thewritten motions of the respondent predicated upon the alleged vague-ness of the complaint and the variance between the charge and thecomplaint,4 and ruled that if the respondent made any claim ofsurprise or prejudice during the course of the hearing he wouldtake the necessary steps to see that the respondent was not prejudiced.5During the course of the hearing the Trial Examiner made severalrulings on other motions and objections to the admission of evi-dence.6We have.. reviewed all such rulings and find that no preju-dicial errors were committed.The rulings are hereby affirmed.4 The respondent'smotion to strike portions of the complaint on the ground that theydid not conform to the charge and its subsequent objections made during the course ofthe hearing to certain evidence are apparently based upon the theory that the complaintand the proof introduced in support thereof are strictly limited to matters specificallyset forth in the charges. In this the respondent is in error.The function of the chargeis to call the attention of the Board to the fact that certain unfair labor practices arealleged to have been committed.It is not essential that the charge describe the allegedunfair labor practices with the same particularly as the complaint.5The respondent did not claim surprise in connection with any of the Issues tried atthe hearing.6Counsel for the respondent objected to the reintroduction of testimony of MichaelBierner in another of the consolidated cases by'reading it into the record_in this case.He claimed that this Interfered with his right to cross-examination.The Trial Examinergranted to counsel for the respondent the right to request that the Board call this witnessin person for cross-examination.Subsequently,counsel for the respondent was given, anopportunity to examine this testimony of Michael Bierner and determine whether or nothe desired to cross-examine him.The Board also offered to allow the respondent to 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 11, 1938, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon all the parties.TheTrial Examiner found that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theAct and recommended that the respondent cease and desist therefromand take certain specified action, including an offer to reinstate withback pay the employee found to have been discriminatorily dis-charged.On July 25, 1938, exceptions to the Intermediate Reportwere Filed by the respondent.Pursuant to notice, a hearing for thepurpose of oral argument was held before the Board in Washington,D. C., on September 20, 1938, at which the respondent was representedby counsel and participated in the argument.The Union filed noexceptions to the Intermediate Report, nor did it avail itself of theopportunity to present oral argument.Neither the Union nor therespondent submitted a brief.In his Intermediate Report the Trial Examiner denied certainmotions upon which he had not ruled during the hearing. The Boardhas reviewed these rulings of the Trial Examiner and finds that noprejudicial errors were committed.His rulings are hereby affirmed.The Board has considered the exceptions of the respondent and theargument thereupon and finds the exceptions, save as consistent withthe findings, conclusions of law, and order set forth below, to be with-out merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS.OF THE RESPONDENTThe respondent, a Texas corporation chartered in 1931 or 1932, isengaged in the manufacture and sale of ladies' hats and millinery inDallas, Texas.The principal raw materials used by the respondent are felt, straw,straw braids, crepes, and satins. In the first 8 months of 1937 therespondent purchased raw materials valued at $30,000 to $35,000.Allexcept $2,000 to $3,500 of these were obtained outside of the Stateof Texas.For the first 8 months of 1937 the respondent's salesamounted to between $50,000 and $60,000.During the same periodbetween $20,000 and $25,000 worth of goods sold were shipped outsideof the State of Texas.cross-examine C. A. Jay, whose testimony from another of the consolidated cases was rein-troduced.Counsel for the respondent did not avail himself of either of these opportunitiesto cross-examine these witnesses.The Trial Examiner properly permitted the Introduc-tion of this testimony. BLOCK-FRIEDMAN COMPANY, INC.629The respondent' `e'mploys approximately 25 persons.Its capitalstock is entirely owned, except for a nominal share, by Irving Fried-man, its president, and Frank Block, its secretary-treasurer.Thesetwo officers have complete control over its operations.II.THE ORGANIZATION INVOLVEDLocal 57, a subsidiary of United Hatters, Cap and MillineryWorkers' International Union, which is affiliated with the AmericanFederation of Labor, is a labor organization. It was chartered as alocal union of United Hatters, Cap and Millinery Workers' Interna-tional Union on September 8, 1936. The Union admits to its member-ship employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionSometime in 1935 a meeting was held in Dallas by an organizerfor United Hatters, Cap and Millinery Workers' International Union,but the Union did not begin active organizational efforts in Dallasuntil the summer of 1936.-1.The activities of the respondentMrs. Turner, one of the respondent's employees, attended the meet-ing held by the union organizer in 1935 and was subsequently ques-tioned by Friedman concerning what took place.He stated to herthat if a union came to Dallas he would discharge all his female em-ployees and hire men.The respondent became aware of the organizational activity prac-tically as soon as the Union's active campaign was initiated.Mrs.Robberson, a machine operator, testified that in the fall of 1936, Mrs.Humphries, the union organizer, began making calls upon her at herhome in an effort to get her to join the Union.Mrs. Robberson in-fornmed both of the respondent's officers of these visits.Sometime in November or December 1936, Mrs. Robberson in Mrs.Turner's presence reported to Friedman that Mrs. Humphries hadvisited her.Friedman said, "It is just a bunch of baloney. There isnothing to it.A good worker doesn't need a union."About themiddle of January 1937, Mrs. Robberson informed Friedman thatthe organizer had called upon her again and that she did not wanther to continue to call.Friedman then asked Mrs. Turner, who wasworking near Mrs. Robberson, why the organizer no longer visitedher, indicating that he knew that she had joined the Union.He said,"Don't think you can't lose your job because you belong to the union-283031-41-vol. 20-41 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause I have belonged to the union and I lost my job." Friedmandenied these statements.While Mrs. Robberson claimed that theUnion was not discussed by Friedman in her presense she admittedthat she,had reported to him the visits of the union organizer. SinceMrs. Robberson admittedly complained of the organizer's visits andsince Friedman stated in the course of his testimony that he had beenan active member of a union in New York and had twice been dis-charged on that account,which is corroborativeofMrs.Turner'sversion of the conversation,we find that Friedman made the state-ments attributed to him by Mrs. Turner.We find that by making statements disparaging the Union and' byinquiring concerning the union membership of its employees,the re-spondent has interfered with, restrained,and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.2.Participation by the respondent in employer's associationsThe complaint alleges, in substance, that the respondent, by induc-ing certain persons in the city of Dallas to interfere with, restrain,and coerce its employees in the exercise of the rights guaranteed by theAct, and by participating in the activities of the Dallas MillineryCouncil, the Dallas Open Shop Association, and the Dallas Chamberof Commerce, interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Theevidence is insufficient to support these allegations and they will bedismissed.3.The discharge of Mrs. W. M. TurnerMrs. W. M. Turner was hired by the respondent in 1933 and workedas a machine operator until February 1937.Her duties consisted ofworking with a sewing machine sewing sweat bands into hats.Priorto her employment by the respondent she had worked as a machineoperator for more than 7 years including a period with the New YorkHat Company where Friedman, the respondent's president, was herforeman.She and Mrs. Robberson, whose employment with the re-spondent began only a short time after Mrs. Turner's, were the onlymachine operators regularly employed by the respondent.Duringthe dull season when there was not enough work for both operators,they divided the work, each working alone for a few days at a time.The respondent admitted the satisfactory quality of Mrs. Turner'sworkmanship and there is no issue raised in respect to that.Mrs. Turner joined the Union on November 9, 1936, and thereafterwas active both in the solicitation of members among.the respondent'semployees and in attendance at union meetings which were held at BLOCK-FRIEDMAN COMPANY, INC.631the home of the organizer.She tried without success on many occa-sions to get Mrs. Robbersoi to join the Union but she did persuadeone of the respondent's trimmers to join.The respondent's knowledge of Mrs. Turner's union membership andactivity in the factory is indicated by the statements of Friedman inher presence during January 1937, in which he asked why the unionorganizer no longer visited her and stated that she should not thinkthat because she belonged to the Union she could not lose her job.On February 4, 1937, at the end of the working day, Block calledMrs. Turner into his office and discharged her on the ground thather services had become unsatisfactory.Mrs. Turner asked Blockwhat the "real reason" was for her discharge to which he replied thatthe reason was the one he had stated.Mrs. Turner then accused himof discharging her because of her union activity, which he denied.Mrs. Turner repeated the accusation.At this juncture Block said,"Well, if you think that is the reason we will let it go at that."Blockadmitted that at the time of her discharge he told Mrs. Turner thatshe was a good operator and would have no trouble getting anotherjob, if she wanted to work.Mrs. Turner then sought to ascertain from Friedman the reasonfor her. discharge.He said, "Turner, it is something that can't behelped. . . . It is not only you, but it is going to be done all overtown . . . There are others, there are changes that have got to bemade and we are going to make them." He also stated that he mightbe making a mistake and might be sorry and told her he was not goingto hire anyone to take her place but was going to cut down on the forceand run on a smaller scale.Mrs. Turner then threatened to maketrouble for the respondent because of her discharge.While Friedmandenied that he made the statements about others being let out all overtown, he admitted that he said to Mrs. Turner that he might be sorrythat he discharged her.Block testified that Friedman also statedthat he could not help it.Under the circumstances it is apparent thatMrs. Turner's version of the statements made by the respondent's offi-cers is credible and we find that they were made substantially asindicated by her.The respondent advances a number of reasons for discharging Mrs.Turner.It asserts that she was a dissatisfied employee who wasalways complaining about the work and threatening to leave its em-ploy; that her attitude toward her employers was improper; and thatprior to her discharge she slowed up in her work and did not produceas much as she was able to produce.We shall now examine thesecontentions.The respondent claims that Mrs. Turner objected to its policy ofhaving the two operators work alternately during the dull season, 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas "always griping . . . never satisfied," "every dull season she usedto kick," "would leave the place looking mad at the world," and theofficers of the respondent "didn't know when she would pick up andleave us."Mrs. Turner testified that she never complained aboutalternating during the dull season.The respondent's officers admittedthat she never said anything to them about being dissatisfied and thatthey had no proof that she was dissatisfied.They admitted that theynever warned her that her conduct was unsatisfactory in this respect.Mrs. Turner had, in fact, worked for the respondent for 4 years priorto this during which time she always alternated during the dull sea-son.Her discharge took place at the beginning of the busy season ata time when both operators were working full time. If her dissatis-faction with sharing the work was actually the reason for this dis-charge it is probable that the respondent would have discharged herduring the dull season when the other operator would have been ableto handle all the work instead of, waiting until the busy season whenboth operators were working full time.The testimony of several ofMrs. Turner's fellow employees, including her fellow operator, estab-lishes that Mrs. Turner did not have the disagreeable disposition whichthe respondent's officers attributed to her.Friedman claimed that Mrs. Turner was sarcastic when she spoketo him, that she mimicked his mannerisms, and that he was advisedprior to the discharge that she had repeated some uncomplimentaryremarks about the employees which she attributed to him, and hadexpressed to other employees a dislike of working for Jews.Mrs.Turner denied these actions but the weight of the evidence establishesthat they occurred.However, Friedman admitted that he had knownof this conduct and tolerated it for a long time prior to her discharge,and that he had never warned her that her conduct was unsatisfac-tory.Moreover, he did not mention these matters to her at the timeof her discharge.Under all the circumstances we are not persuadedthat these considerations were the cause of Mrs. Turner's discharge.The respondent claimed that during the dull season in January1937,Mrs. Turner was not producing enough work and was deliber-ately slowing down her production so that Block, who was in chargeof the factory at the time, found it necessary to stand over her inorder to get her to turn out the work. Friedman stated that whenhe came back to Dallas Block told him of these occurrences and thatthey then decided to discharge her before the busy season began.However, it was admitted that Friedman had returned to Dallas morethan 2 weeks prior to the time of her discharge and yet she -wasretained for those 2 weeks of the busy season.?Despite the respond-'That it was the busy season is established by the fact that both operators wereworking during the 2 weeks prior to Dirs.Turner's discharge. BLOCK-FRIEDMAN COMPANY, INC..633ent's claim thatMrs. Turner had been slowing clown production shewas given overtime work during the week prior to her discharge inpreference to her fellow operator.Under such circumstances littlecredence can be placed in the respondent's assertion that Mrs. Turnerwas discharged because she was not producing enough work.Mrs. Turner was a.satisfactory and experienced worker over a periodof years.All the evidence indicates that she was the sole employeein the respondent's factory who was active in behalf of the Union.Her union membership was known to the respondent's officers, and inJanuary 1937 occasioned Friedman's gratuitous warning to the effectthat her union membership did not mean that she could not loseher job.Upon all the evidence we find that the respondent discharged Mrs.W. M. Turner on February 4, 1937, because of her union membershipand activities, thereby discriminating against her in regard to hireand tenure of employment'and discouraging membership in a labororganization.We further find that by such acts the respondent inter-fered with,restrained,and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.At the time of her discharge Mrs. Turner was earning $22.50a week salary plus additional pay for overtime. She obtained otheremployment at a lower rate of pay a short time after her dischargeand indicatedher desire for reinstatement in the employ of the re-spondent.Between the date of her discharge and the hearing sheearned approximately $582.IV.TILE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the freeflow of commerce.V.THE REMEDYHaving found that the respondent has engaged in. certain unfairlabor practices,we will orderit to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies of theAct.We will require the respondent to offer immediate and full rein-statement to Mrs. W. M. Turner without prejudice to her seniorityor other rights and privileges, and further, to make her whole for anyloss of pay suffered by reason of her discharge by payment to her ofa sum of money equal to that which she normally would have earned as 634DECISIONS OF NATIONAL LABOR RELATIONS BOARD-wages from the date of her discharge to the date of the offer of rein-statement, less her net earnings 8 during said period.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.UnitedHatters,Cap and MillineryWorkers' InternationalUnion, Local 57, is a labor organization, within the meaning of Sec-tion 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Mrs. W. M. Turner, thereby discouraging membership inUnited Hatters, Cap and Millinery Workers' International Union,Local 57, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Block-Friedman Co., Inc., Dallas, Texas, and its officers,.agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Hatters, Cap and Milli-nery Workers' International Union, Local 57, or any other labor or-ganizationof its employees, by discriminating in regard to hire ortenure of employment or any term or condition of employment be-causeof membership in or activity in behalf of United Hatters, Cap$ By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local 2590,8 N. L. R.B. 440.Moniesreceived for work performed upon Federal,State, county,municipal,or other work-reliefprojects are not considered as earnings,but, as provided below in the Order, shall bepaid over to the appropriate fiscal agency of the Federal,State, county,municipal, orother'government or governments which supplied the funds for said work-relief projects. BLOCK-FRIEDMAN COMPANY, INC.635and Millinery Workers' International Union, Local 57, or any otherlabor organization;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Mrs. W. M. Turner immediate and full reinstatementto her former position without prejudice to her seniority or otherrights and privileges;(b)Make whole Mrs. W. M. Turner for any losses of pay shemay have suffered by her discharge by payment to her of a sum ofmoney equal to that which she would normally have earned as wagesduring the period from the date of such discharge to the date of theoffer of reinstatement, less her net earnings during such period;deducting, however, from the amount otherwise due to her, moniesreceived by the said employee during said period for work performedupon Federal, State, county, municipal, or other work-relief projects,and pay over the amount so deducted to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government orgovernments which supplied the funds for said work-relief projects;(c)Post immediately in conspicuous places throughout its factory,and maintain for a period of at least sixty (60) consecutive daysfrom the date of said posting, notices to its employees stating thatthe respondent will cease and desist in the manner set forth in 1 (a)and (b), that it will take the affirmative action set forth in 2 (a) and(b) of this Order, that its employees are free to become or remainmembers of United Hatters, Cap and Millinery Workers' Interna-tional Union, Local 57, and that it will not discriminate against anyemployee because of membership or activity in that organization;and(d)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint against the respond-ent be, and it hereby is, dismissed in so far as it alleges that therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act, by inducing certain 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersons in the city of Dallas to interfere with, restrain, and coerceits employees in the exercise of the rights guaranteed by the Act, andby participating in the activities of the Dallas Millinery Council,theDallasOpen Shop Association, and the Dallas Chamber ofCommerce.Mr.WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.